Citation Nr: 1602081	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  96-49 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a right ear infection. 

2.  Entitlement to service connection for chronic headaches.  

3.  Entitlement to a compensable evaluation for the service connected disability of status post injury of the right thumb to include degenerative joint disease ("right thumb disability").  


REPRESENTATION

Appellant represented by:	Nancy Foti, Esq. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran has active military service from February 1959 to February 1961.  

These matters come to the Board of Veterans' Appeals (Board) from December 1995 and May 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The claims of service connection for residuals of an ear infection and headaches were before the Board in December 2014, and remanded to the Agency of Original Jurisdiction (AOJ). The development has not been completed and the case is again  remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran recently appealed his claim for a compensable rating for a compensable rating for his right thumb disability and has submitted a substantive appeal.  The appeal is therefore properly before the Board is incorporated into this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

One of the critical questions for resolution is whether the Veteran now has, OR HAS EVER HAD SINCE 1995 WHEN HE SUBMITTED HIS CLAIMS. The examination report does not address this question.




The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should forward the claims file to the examiner who conducted the VA otolaryngology examination in March 2015 in order to receive a medical opinion on the nature and etiology of the Veteran's claimed right ear disability.  The examiner must be provided access to and review the VBMS file.  The examiner is asked to address the following: 

a.  Does the Veteran have a current right ear disability? 

b.  If the Veteran does not have a current ear disability, did the Veteran have a right ear disability AT ANY POINT SINCE SEPTEMBER 1995 EVEN IF NOT NOW ACTIVE?  

c.  Did the Veteran's current disability (or prior diagnosis) have its onset in service or is otherwise related to the Veteran's military service?  The examiner is specifically asked to discuss the Veteran's lay assertions in the opinion.  

A complete explanation must be provided for all opinions.  

2.  The RO should provide access to the VBMS file of the examiner who conducted the March 2015 VA headaches examination, if available, and request that he provide an explanation (rationale) for his opinion that the Veteran's current headache disability is less likely than not due to his military service.  If the examiner from March 2015 is 


unavailable, schedule the Veteran for a VA examination by an examiner of appropriate expertise to determine the etiology of any chronic headache disability.  The claims file should be sent to the examiner and it should be noted that the claims file was reviewed in conjunction with the examination.  After examining the Veteran, reviewing the claims file, and the Veteran's lay statements, the examiner is requested to provide an opinion as to whether the Veteran's currently diagnosed headache disability is related to his military service, including the claimed explosion injury during training drills in 1960.  

In rendering this opinion, the examiner must note that the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service as the Veteran has asserted continuity of symptoms since service.  

All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

If a complete opinion and explanation cannot be provide the examiner must state why and what information would be necessary to issue such opinion.  

3.  The RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the current severity of the Veteran's service connected right thumb disability.  The claims file should be sent to the examiner and it should be noted that the claims file was reviewed in conjunction with the examination.  After examining the Veteran, reviewing the claims file, and the Veteran's lay statements, the examiner should provide an opinion on the current level of the Veteran's disability to include full range of motion measurements.  It should be noted whether the Veteran has pain on motion or any other type of functional loss of the right thumb, in addition to identifying and discussing all impairment of the right thumb including flare ups.  

All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

4. After completion of this development, readjudicate the claims. The adjudicators' attention is called to the ruling in McClain v. Nicholson, 21 Vet.App. 319 (2007) (the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim). 

If the development directed does not resolve the claims to the satisfaction of the Veteran, issue a Supplemental Statement of the Case and transfer the file to the Board for further action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




